

Third Amendment to Credit Agreement
 
This Third Amendment to Credit Agreement is dated as of May 20, 2008 (this
“Amendment”), among AMCOL International Corporation (the “Company”), the
Borrowing Subsidiaries, the guarantors party hereto, the financial institutions
listed on the signature pages hereof as Lenders, and Harris N.A. (“Harris”), as
administrative agent (in such capacity, the “Administrative Agent”).
 
Preliminary Statements
 
A.The Company, the Borrowing Subsidiaries, the guarantors party thereto (the
“Guarantors”), the financial institutions party thereto as Lenders, and the
Administrative Agent have heretofore entered into that certain Credit Agreement,
dated as of November 10, 2005 (as amended, the “Credit Agreement”); and
 
B.The Company has asked the Lenders and the Administrative Agent to amend the
Credit Agreement to increase the aggregate Revolving Credit Commitments, extend
the Revolving Credit Termination Date, amend certain covenants, add new Lenders,
and make certain other modifications to the Credit Agreement and the Lenders and
the Administrative Agent are willing to do so on the terms and conditions set
forth in this Amendment.
 
Now, Therefore, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Article I
Definitions
 
Section 1.1.Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in the Credit
Agreement shall have such meanings when used in this Amendment.
 
Article II
Amendments
 
Section 2.1.Section 1.1 of the Credit Agreement is hereby amended in its
entirety and as so amended shall read as follows:


--------------------------------------------------------------------------------


 
Section 1.1. Revolving Credit Commitments. Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
or loans (individually a “Revolving Loan” and collectively the “Revolving
Loans”) in U.S. Dollars, Euros and Pound Sterling to the Company, in Euros and
Pound Sterling to AMCOL Minerals Europe, in Pound Sterling or Euros to CETCO
Europe, in Euros to the Polish Borrower, in Australian Dollars to the Australian
Borrower, from time to time on a revolving basis in an aggregate outstanding
Original Dollar Amount up to the amount of such Lender’s Revolving Credit
Commitment, subject to any reductions thereof pursuant to the terms hereof,
before the Revolving Credit Termination Date; provided that (i) the sum of the
aggregate Original Dollar Amount of Revolving Loans, Swing Loans, and L/C
Obligations at any time outstanding shall not exceed the Revolving Credit
Commitments in effect at such time, (ii) the sum of the aggregate Original
Dollar Amount of all Loans outstanding to the Company denominated in Euros and
Pound Sterling shall not exceed $50,000,000, (iii) the sum of the aggregate
principal amount of all Loans denominated in Euro outstanding to AMCOL Minerals
Europe shall not exceed €15,000,000 and the sum of the aggregate principal
amount of all Loans denominated in Pound Sterling to AMCOL Minerals Europe shall
not exceed £7,500,000, (iv) the sum of the aggregate principal amount of all
Loans denominated in Euro outstanding to CETCO Europe shall not exceed
€5,000,000 and the sum of the aggregate principal amount of all Loans
denominated in Pound Sterling to CETCO Europe shall not exceed £7,500,000, (v)
the sum of the aggregate principal amount of all Loans outstanding to the Polish
Borrower shall not exceed €5,000,000 and (vi) the sum of the aggregate principal
amount of all Loans outstanding to the Australian Borrower shall not exceed
AUD5,000,000. Each Borrowing of Revolving Loans shall be made ratably by the
Lenders in proportion to their respective Percentages. As provided in
Section 1.5(a) hereof, the Company may elect that each Borrowing of Revolving
Loans denominated in U.S. Dollars be either Base Rate Loans or Eurocurrency
Loans. All Revolving Loans denominated in an Alternative Currency shall be
Eurocurrency Loans. Revolving Loans may be repaid and the principal amount
thereof reborrowed before the Revolving Credit Termination Date, subject to the
terms and conditions hereof.
 
Section 2.2.Section 1.6 of the Credit Agreement is hereby amended by deleting
the phrase “a Eurocurrency Loan, 1, 2, 3 or 6 months thereafter” in such section
and inserting in its place the phrase “a Eurocurrency Loan, 1, 2, 3 or 6 or, if
such option is available to all the Lenders, 9 or 12 months thereafter”.
 
Section 2.3.Section 1.15 of the Credit Agreement is hereby amended by deleting
clause (i) appearing in the first sentence thereof and inserting in its place
the following:
 
(i) any increase of the aggregate amount of the Revolving Credit Commitments to
an amount in excess of $275,000,000 will require the approval of the Required
Lenders, and

-2-

--------------------------------------------------------------------------------


 
Section 2.4.Section 2.1 of the Credit Agreement is hereby amended by inserting
new subsection (d) immediately following subsection (c) as follows:
 
(d) Utilization Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Percentage, a utilization fee of
0.25% per annum (calculated on the basis of a year of 360 days and the actual
number of days elapsed) times the Original Dollar Amount of all Revolving Loans,
Swing Loans and L/C Obligations outstanding on each day that the Original Dollar
Amount of all Revolving Loans, Swing Loans and L/C Obligations outstanding
exceed 50% of the actual daily amount of the aggregate Commitments then in
effect (or, if terminated, in effect immediately prior to such termination). The
utilization fee shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing June 30,
2008, and on the Revolving Credit Termination Date (and, if applicable,
thereafter on demand). The utilization fee shall be calculated quarterly in
arrears. The utilization fee shall accrue at all times, including at any time
during which one or more of the conditions in Section 7.1 is not met.
 
Section 2.5.The defined term “Applicable Margin” contained in Section 5.1 of the
Credit Agreement is hereby amended by deleting the schedule appearing therein
and inserting in its place the following:
 
Level
Total Senior Funded
Debt/EBITDA Ratio
for such Pricing Date
Applicable Margin for
Base Rate Loans and
Reimbursement
Obligations shall be:
Applicable Margin
for Eurocurrency Loans
and Letter of Credit
Fee shall be:
Applicable Margin
for Commitment Fee
shall be:
         
V
Greater than or equal to 2.50 to 1.0
0.50%
2.00%
0.375%
         
IV
Less than 2.50 to 1.0, but greater than or equal to 2.00 to 1.0
0.25%
1.75%
0.30%
         
III
Less than 2.0 to 1.0, but greater than or equal to 1.5 to 1.0
0%
1.50%
0.25%
         
II
Less than 1.5 to 1.0, but greater than or equal to 1.0 to 1.0
0%
1.25%
0.20%
         
I
Less than 1.0 to 1.0
0%
1.00%
0.15%


-3-

--------------------------------------------------------------------------------



Section 2.6. Section 5.1 of the Credit Agreement is hereby amended by inserting
in proper alphabetical order the following new defined terms:
 
“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.
 
“BANA Letter of Credit” means the irrevocable letter of credit No. 7403807
issued by Bank of America, N.A. in the stated amount of $4,855,232.88, which
shall be a Letter of Credit for all purposes of this Agreement.
 
Section 2.7.The defined term “L/C Sublimit” contained in Section 5.1 of the
Credit Agreement is hereby amended in its entirety and as so amended shall read
as follows:
 
“L/C Sublimit” means $30,000,000, as reduced pursuant to the terms hereof;
provided that not more than $5,000,000 shall be available for the BANA Letter of
Credit.
 
Section 2.8.The defined term “Revolving Credit Termination Date” contained in
Section 5.1 of the Credit Agreement is hereby amended in its entirety and as so
amended shall read as follows:
 
“Revolving Credit Termination Date” means April 1, 2013, or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Section 1.12, 9.2 or 9.3 hereof.
 
Section 2.9.Section 8.9(f) of the Credit Agreement is hereby amended in its
entirety and as so amended shall read as follows:
 
(f) (i) the Company’s and its Domestic Subsidiaries investments from time to
time in its Domestic Subsidiaries, the Borrowers and the Guarantors and (ii)
investments made from time to time by the Company or any Subsidiary in one or
more of its Foreign Subsidiaries (excluding open intercompany trade accounts
arising in the ordinary course of business which are not more than 30 days past
due) that are not Borrowers or Guarantors at any one time outstanding in an
amount that does not exceed in the aggregate 25% of the total amount of all
assets of the Company and its Subsidiaries as shown on the Company’s most recent
financial statements delivered pursuant to Section 8.5 hereof;
 
Section 2.10.Section 8.9(h) of the Credit Agreement relating to Acquisitions is
hereby amended by (i) deleting the amount “$20,000,000” appearing in such
section and inserting in its place the amount “$30,000,000” and (ii)
re-lettering subsection (h) as subsection (g).

-4-

--------------------------------------------------------------------------------


 
Section 2.11.Section 8.9(i) of the Credit Agreement is hereby amended in its
entirety and as so amended shall be re-lettered as subsection (h) and shall read
as follows:
 
(h) other investments, loans, and advances by the Company and its Subsidiaries,
in addition to those otherwise permitted by this Section at any one time
outstanding in an amount not to exceed in the aggregate 10% of the total amount
of all assets of the Company and its Subsidiaries as shown on the Company’s most
recent financial statements delivered pursuant to Section 8.5 hereof.
 
Section 2.12.The term “Lenders” as defined in Section 5.1 of the Credit
Agreement shall mean and include the Lenders currently party to the Credit
Agreement and, from and after the Effective Time, RBS Citizens, N.A. and HSBC
Bank USA, N.A. (each, a “New Lender”), with Commitments as set forth on Schedule
1 hereto. Each New Lender agrees to be bound by the terms and conditions set
forth in the Credit Agreement as if it were an original signatory thereto. From
and after the Effective Time each New Lender shall have all the rights of a
Lender under the Credit Agreement as if it were an original signatory thereto,
including all rights with respect to the applicable fees accrued on and after
the Effective Time.
 
Section 2.13.The Company has requested that from and after the Effective Time
the aggregate Revolving Credit Commitments of the Lenders be increased by
$75,000,000, with such increase being allocated to certain of the Lenders
(including the New Lenders). Accordingly, the Revolving Credit Commitments of
the Lenders set forth on Schedule 1 to the Credit Agreement are hereby amended
in their entirety and as so amended shall be as set forth on Schedule 1 to this
Amendment. If any Revolving Loans are outstanding under the Credit Agreement as
of the Effective Time, the Company irrevocably authorizes and directs the
Lenders (including the New Lenders) to make (nonratably if necessary, but
otherwise subject to the terms and conditions of the Credit Agreement as amended
hereby) Revolving Loans in an amount sufficient to (and the Company hereby
irrevocably authorizes and directs the Lenders to apply such Revolving Loan to),
pay and discharge the Revolving Loans of the Lenders (nonratably if necessary)
such that the percentage of each Lender’s Revolving Credit Commitment in use
immediately after giving effect to such application is equal. Such purchases and
sales shall be arranged through the Administrative Agent and each Lender
(including the New Lenders) hereby agrees to execute such further instruments
and documents, if any, as the Administrative Agent may reasonably request in
connection therewith.
 
Section 2.14.The Company hereby designates, and the Administrative Agent hereby
approves, Bank of America, N.A. as an L/C Issuer solely for purposes of issuing
the BANA Letter of Credit.
 
Article III
Representations And Warranties
 
Section 3.1.Credit Agreement Representations. In order to induce the Lenders
(including the New Lenders) and the Administrative Agent to enter into this
Amendment, each Borrower hereby reaffirms, as of the date hereof, its
representations and warranties contained in Section 6 of the Credit Agreement
and additionally represents and warrants to the Administrative Agent and each
Lender (including the New Lenders) as set forth in this Article III.

-5-

--------------------------------------------------------------------------------


 
Section 3.2.Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Borrower and each Guarantor of this Amendment are within
such Borrower’s and such Guarantor’s powers, have been duly authorized by all
necessary corporate action, and do not:
(a) contravene any Borrower’s or any Guarantor’s constituent documents;
(b) contravene any contractual restriction, law or governmental regulation or
court decree or order binding on or affecting any Borrower or any Guarantor; or
(c) result in, or require the creation or imposition of, any Lien on any of the
properties of a Borrower or a Guarantor.
 
Section 3.3.Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by any Borrower or any Guarantor of this Amendment.
 
Section 3.4.Validity, etc. This Amendment constitutes the legal, valid and
binding obligation of each Borrower and each Guarantor enforceable in accordance
with its terms.
 
Article IV
Conditions Precedent
 
Section 4.1.Effectiveness. This Amendment shall become effective as of the
opening of business on May 20, 2008 (the “Effective Time”) subject to the
satisfaction of all of the following conditions precedent on or before such
date:
(a) The Borrowers, the Guarantors, the Administrative Agent, and the Lenders
(including the New Lenders) shall have executed and delivered this Amendment.
(b) The Administrative Agent shall have received certified copies of resolutions
of the executive committee of the boards of directors (or equivalent governing
body) of the Company authorizing the execution, delivery and performance of this
Amendment and the Credit Agreement as amended by this Amendment and indicating
the authorized signers of this Amendment and the specimen signatures of such
signers.
(c) The Administrative Agent shall have received for each Lender copies of
resolutions of each Guarantor’s Board of Directors (or similar governing body)
authorizing the execution, delivery and performance of this Amendment and the
Credit Agreement as amended by this Amendment and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on each Guarantor’s behalf,
all certified in each instance by its Secretary or Assistant Secretary;
(d) The Administrative Agent shall have received for each New Lender such
Lender’s duly executed Notes of each Borrower dated the date hereof and
otherwise in compliance with the provisions of Section 1.11 of the Credit
Agreement;

-6-

--------------------------------------------------------------------------------




(e) The Administrative Agent shall have received an opinion of counsel to the
Company in form acceptable to the Administrative Agent and covering such matters
relating to the transactions contemplated hereby as the Administrative Agent may
request;
(f) The Administrative Agent shall have received for itself and the Lenders
(including to New Lenders) the fees as agreed to between the Administrative
Agent and the Company; and
(g) Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Administrative Agent and its counsel.
 
Article V
Miscellaneous Provisions
 
Section 5.1.Ratification of and References to the Credit Agreement. Except for
the amendments expressly set forth above, the Credit Agreement and each other
Loan Document is hereby ratified, approved and confirmed in each and every
respect. Reference to this specific Amendment need not be made in the Credit
Agreement, the Notes, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.
 
Section 5.2.Headings. The various headings of this Amendment are for convenience
of reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
 
Section 5.3.Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single agreement.
 
Section 5.4.No Other Amendments. Except for the amendments expressly set forth
above, the text of the Credit Agreement and the other Loan Documents shall
remain unchanged and in full force and effect, and the Lenders and the
Administrative Agent expressly reserve the right to require strict compliance
with the terms of the Credit Agreement and the other Loan Documents.
 
Section 5.5.Costs and Expenses. The Company agrees to pay on demand all costs
and expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the fees and expenses of counsel for the Administrative Agent.
 
Section 5.6.Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of Illinois.

-7-

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.



 
“Borrowers”
     
AMCOL International Corporation
     
By
/s/ Donald W. Pearson
     
Name:
Donald W. Pearson
   
Title:
VP and CFO
     
CETCO Europe Ltd.
     
By
/s/ Gary L. Castagna
     
Name:
Gary L. Castagna
   
Title:
Director
     
AMCOL Minerals Europe, Ltd. (f/k/a
 
Colin Stewart Minchem Limited)
     
By
/s/ Gary L. Castagna
     
Name:
Gary L. Castagna
   
Title:
Director
     
CETCO Poland SP. Z.O. O
     
.By
/s/ Gary L. Castagna
     
Name:
Gary L. Castagna
   
Title:
Director
     
Volclay Pty. Ltd.
     
By
/s/ Gary L. Castagna
     
Name:
Gary L. Castagna
   
Title:
Director


S-1

--------------------------------------------------------------------------------





 
“Guarantors”
           
AMCOL International Corporation
           
By
/s/ Donald W. Pearson
     
Name:
Donald W. Pearson
   
Title:
VP and CFO
           
Ameri-Co Logistics, Inc.
           
By
/s/ Gary L. Castagna
     
Name:
Gary L. Castagna
   
Title:
Treasurer
           
American Colloid Company
           
By
/s/ Gary L. Castagna
     
Name:
Gary L. Castagna
   
Title:
Treasurer
           
Colloid Environmental Technologies Company
           
By
/s/ Gary L. Castagna
     
Name:
Gary L. Castagna
   
Title:
Treasurer
           
AMCOL Specialties Holdings, Inc.
           
By
/s/ Gary L. Castagna
     
Name:
Gary L. Castagna
   
Title:
Treasurer
           
CETCO Oilfield Services Company
           
By
/s/ Gary L. Castagna
     
Name:
Gary L. Castagna
   
Title:
Treasurer

 
S-2

--------------------------------------------------------------------------------


 

 
“Lenders”
     
Harris N.A., in its individual capacity as a Lender, as L/C Issuer, and as
Administrative Agent
     
By
/s/ Thad D. Rasche
     
Name:
Thad D. Rasche
   
Title:
Director

 
S-3

--------------------------------------------------------------------------------


 

 
Wells Fargo Bank, N.A., individually as a Lender and as Syndication Agent
     
By
/s/ Corinne Potter
     
Name:
Corinne Potter
   
Title:
Vice President


S-4

--------------------------------------------------------------------------------


 

 
Bank of America, N.A., individually as a Lender and as Documentation Agent
     
By
/s/ Daniel R. Petrik
     
Name:
Daniel R. Petrik
   
Title:
Senior Vice President


S-5

--------------------------------------------------------------------------------





 
The Northern Trust Company
         
By
/s/ Brandon Rolek
     
Name:
Brandon Rolek
   
Title:
Vice President


S-6

--------------------------------------------------------------------------------


 

 
RBS Citizens, N.A.
     
By
/s/ David Beatty
     
Name:
David Beatty
   
Title:
Vice President


S-7

--------------------------------------------------------------------------------


 

 
HSBC Bank USA, N.A.
     
By
/s/ Andrew Bicker
     
Name:
Andrew Bicker
   
Title:
Vice President


S-8

--------------------------------------------------------------------------------


 
Schedule 1


Commitments


Name of Lender
 
Revolving Credit Commitment
 
Swing Line Sublimit
 
Harris N.A.
 
$
55,000,000
 
$
10,000,000
 
Wells Fargo Bank N.A.
 
$
52,500,000
       
Bank of America, N.A.
 
$
52,500,000
       
The Northern Trust Company
 
$
30,000.000
       
RBS Citizens, N.A.
 
$
25,000,000
       
HSBC Bank USA, N.A.
 
$
10,000,000
       
Total
 
$
225,000,000
 
$
10,000,000
 

 

--------------------------------------------------------------------------------




